DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 8, 2022, has been entered. Claims 1-7, 9-15, and 17-19 remain pending in the application. For clarity of the record, the examiner notes that the amended claims are not accurately marked to show all changes relative to the immediate prior version of the claims. For example, claim 7 previously depended from claim 6 but has now been amended to depend from itself. 
Specification
The specification, see amendment filed November 8, 2022, is objected to because of the following informalities:  
In amended para. 0035, lines 4-5, “the front side of the rim 53” should read --the front side 53 of the rim 52--.
In amended para. 0037, line 7, “angle 92” should read --angle 96-- (consistent with Fig. 8, which uses reference number “92” to designate an angled line and reference number “96” to designate an angle).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form because, as noted above, claim 7 has been amended to depend from itself and therefore fails to reference a claim previously set forth. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. For the purpose of examination, claim 7 will be interpreted as depending from claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kotlarz (US Patent No. 4,957,289, hereinafter Kotlarz).
Regarding claim 1, Kotlarz discloses a basketball goal assembly having a ball directing net (Fig. 1; col. 3, lines 19-48) comprising: a backboard (12); a horizontal rim (14) mounted on the backboard (12); a truncated net (28) having a circular top opening attached to the horizontal rim (14) and extending downward from the horizontal rim (14); wherein a distance (D1, annotated Fig. 1) from the top opening to a bottom opening on a front side of the net (28) is less than a distance (D2) from the top opening to the bottom opening on a rear side of the net (28), such that the opening is oblique (as shown in Fig. 1). The transitional phrase “consisting of” in line 9 limits a material that is used to form the net, not the goal assembly as a whole, and thus does not exclude other components that might additionally be included in the goal assembly (such as the rails 30 and straps 50 of Kotlarz), particularly in view of the transitional phrase “comprising” used in the preamble of the claim.

    PNG
    media_image1.png
    310
    360
    media_image1.png
    Greyscale

	Regarding claim 2, the bottom opening of Kotlarz’s circular funnel-shaped net (28) is clearly understood to be circular (as is conventional in the art of basketball nets; see col. 3, lines 29-35).
	Regarding claim 3, Kotlarz further discloses the net (28) has a shape conforming to an oblique truncated cone (see Fig. 1). The examiner notes that the term “oblique truncated cone” is interpreted in view of Applicant’s disclosure to include curved oblique truncated cone shapes.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bardhan (Canadian Patent Application No. 2,306,031 A1, hereinafter Bardhan).
Regarding claim 1, Bardhan discloses a basketball goal assembly having a ball directing net (Diagrams A and C) comprising: a backboard (6), a horizontal rim (hoop 2) mounted on the backboard (6), a truncated net (22) having a circular top opening attached to the horizontal rim (2) and extending downward from the horizontal rim (2), wherein a distance from the top opening to a bottom opening (slanting lower opening 222) on a front side of the net (22) is less than a distance from the top opening to the bottom opening (222) on a rear side of the net (22; see Abstract, lines 7-9, “making the net longer at the back”), such that the opening (222) is oblique (“slanting”). The net (22) is formed from a material that consists of flexible fibers woven together (i.e., the crossed flexible strands illustrated in Diagram C, understood to be conventional basketball net material). The examiner notes that the transitional phrase “consisting of” in line 9 limits a material that is used to form the net (not the net itself or the goal assembly as a whole), and thus does not exclude other components of the assembly that might additionally be attached to the net (such as the rubber sheet pad 3 of Bardhan which is an additional component of the assembly that is attached to the net 22) or to some other part of the assembly (such as the semi-rigid stick 4 which is attached to the backboard), particularly in view of the open transitional phrase “comprising” in the preamble. 
If there is any doubt regarding the examiner’s interpretation of phrase “consisting of” as permitting the inclusion of an additional component such as the rubber sheet pad of Bardhan attached to the net, then the examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the rubber sheet pad from the assembly of Bardhan, because Bardhan suggests that the desired rotary movement could alternatively be imparted to the ball by “various other devices [i.e., other than the rubber sheet pad], such as, by making the net longer at the back” (pg. 1, Abstract, lines 1-9). The examiner understands this to mean that any one of the three devices disclosed by Bardhan for imparting rotary motion to the ball (i.e., the rubber pad 3, the shape of the net 22 being longer in the back, or a projection 4 extending from the backboard) would be capable of functioning on its own to impart the desired rotary motion that aids in returning the ball to the shooter. Therefore, although Bardhan shows the rubber sheet pad and the obliquely truncated net shape used together in Diagrams A and C, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teaching of Bardhan considered as a whole, to omit the rubber pad (3) and rely on the shape of the net (22) alone (i.e., the net 22 being longer in the back) to perform the function of imparting the rotary motion to the ball, in order to reduce the cost of the assembly. (For clarity, the examiner notes that claim 1 clearly does not exclude additional components attached elsewhere on the assembly, such as the semi-rigid stick 4 of Bardhan attached to the backboard, because claim 1 uses the open transitional term “comprising” in the preamble and because the semi-rigid stick 4 of Bardhan is clearly not part of the net material.)
Regarding claim 12, Bardhan discloses a method of manufacturing a basketball goal assembly having a ball directing net (Diagrams A and C) comprising: providing a backboard (6); attaching a horizontal, circular rim (hoop 2) to the backboard (6); and affixing a net (22) to the rim (2), wherein the net consists of a truncated net (22) having a circular top opening attached to the horizontal rim (2) and extending downward from the horizontal rim (2), and a distance from the top opening to a bottom opening (slanting lower opening 222) on a front side of the net (22) is less than a distance from the top opening to the bottom opening (222) on a rear side of the net (22; see Abstract, lines 7-9, “making the net longer at the back”), such that the opening (222) is oblique (“slanting”) and elliptical (see Diagrams A and C). The slanting opening (222) is shown in Diagrams A and C to extend along a plane that cuts the truncated cone shape of the net (22) at an angle with the base, which is understood to result in an elliptical shape. The net (22) is formed from a material that consists of flexible fibers woven together (i.e., the crossed flexible strands illustrated in Diagram C, understood to be conventional basketball net material). The examiner notes that the transitional phrase “consists of” limits the net (22) to only the recited features, but does not exclude other components of the assembly that might additionally be attached to the net (such as the rubber sheet pad 3 of Bardhan which is an additional component of the assembly that is attached to the net 22) or to some other part of the assembly (such as the semi-rigid stick 4 which is attached to the backboard), particularly in view of the open transitional phrase “comprising” in the preamble. 
If there is any doubt regarding the examiner’s interpretation of phrases “consists of” (with respect to the net) and “consisting of” (with respect to a material of the net) as permitting the inclusion of an additional component such as the rubber sheet pad of Bardhan, then the examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the rubber sheet pad from the assembly of Bardhan, because Bardhan suggests that the desired rotary movement could alternatively be imparted to the ball by “various other devices [i.e., other than the rubber sheet pad], such as, by making the net longer at the back” (pg. 1, Abstract, lines 1-9). As noted above, the examiner understands this to mean that any one of the three devices disclosed by Bardhan for imparting rotary motion to the ball (i.e., the rubber pad 3, the shape of the net 22 being longer in the back, or a projection 4 extending from the backboard) would be capable of functioning on its own to impart the desired rotary motion that aids in returning the ball to the shooter. Therefore, although Bardhan shows all three devices used together in Diagrams A and C, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teaching of Bardhan considered as a whole, to omit the rubber pad (3) and rely on the shape of the net (22) alone (i.e., the net 22 being longer in the back) to perform the function of imparting the rotary motion to the ball, in order to reduce the cost of the assembly. (For clarity, the examiner notes that claim 12 clearly does not exclude attaching additional components elsewhere on the assembly, such as the semi-rigid stick 4 of Bardhan attached to the backboard, because claim 12 uses the open transitional term “comprising” in the preamble and because the semi-rigid stick 4 of Bardhan is clearly not part of the net or the net material.)
Regarding claims 13 and 14, Bardhan further discloses the top half of the net (22) is convex, e.g., when viewed from the front side of the net (because the front surface of the net curves outward toward the front side of the net) (claim 13); and the bottom half of the net (22) is concave, e.g., when also viewed from the front side of the net (because the rear surface of the net, which is exposed on the front side by the slanting opening 222, curves inwardly) (claim 14). The examiner notes that the terms “convex” and “concave” depend on the perspective from which the top and bottom halves of the net are viewed, and the claims do not limit the direction in which the top and bottom halves are respectively convex and concave. The top and bottom halves of the Bardhan’s net are respectively convex and concave when viewed from the front side of the net (see Annotated Diagram C below), and therefore read on the limitations as claimed. 

    PNG
    media_image2.png
    511
    428
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 4-6, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bardhan.
Regarding claim 4, Bardhan discloses a basketball goal assembly having a ball directing net (Diagrams A and C) comprising: a backboard (6), a horizontal rim (hoop 2) mounted on the backboard (6), a truncated net (22) having a circular top opening attached to the horizontal rim (2) and extending downward from the horizontal rim (2), wherein a distance from the top opening to a bottom opening (slanting lower opening 222) on a front side of the net (22) is less than a distance from the top opening to the bottom opening (222) on a rear side of the net (22; see Abstract, lines 7-9, “making the net longer at the back”), such that the opening (222) is oblique (“slanting”) and elliptical (see Diagrams A and C). The slanting opening (222) is shown in Diagrams A and C to extend along a plane that cuts the truncated cone shape of the net (22) at an angle with the base, which is understood to result in an elliptical shape. The net (22) is formed from a material that consists of flexible fibers woven together (i.e., the crossed flexible strands illustrated in Diagram C, understood to be conventional basketball net material).
While Bardhan does not explicitly state that the goal assembly consists only of the components claimed (because Diagrams A and C show an additional rubber sheet pad 3 and projection/stick 4), Bardhan suggests that the desired rotary movement could alternatively be imparted to the ball by “various other devices [i.e., other than the rubber sheet pad], such as, by making the net longer at the back” (pg. 1, Abstract, lines 1-9). As noted above, the examiner understands this to mean that any one of the three devices disclosed by Bardhan for imparting rotary motion to the ball (i.e., the rubber pad 3, the shape of net 22 being longer in the back, or the projection/stick 4 extending from the backboard) would be capable of functioning on its own to impart the rotary motion that aids in returning the ball to the shooter. Therefore, although Bardhan shows all three devices used together in Diagrams A and C, the examiner concludes that it would have been obvious to one of ordinary skill in the art, in view of the teaching of Bardhan considered as a whole, to omit both the rubber pad (3) and the projection (4) and rely on the shape of the net (22) alone (i.e., the net 22 being longer in the back) to perform the function of imparting rotary motion to the ball (such that the assembly consists only of the recited features), in order to reduce the cost of the assembly.
Regarding claims 5 and 6, Bardhan further discloses the top half of the net (22) is convex, e.g., when viewed from the front side of the net (because the front surface of the net curves outward toward the front side of the net) (claim 5); and the bottom half of the net (22) is concave, e.g., when also viewed from the front side of the net (because the rear surface of the net, which is exposed on the front side by the slanting opening 222, curves inwardly) (claim 6). As noted above, the terms “convex” and “concave” depend on the perspective from which the top and bottom halves of the net are viewed, and the claims do not limit the direction in which the top and bottom halves are respectively convex and concave. The top and bottom halves of the Bardhan’s net are respectively convex and concave when viewed from the front side of the net (see Annotated Diagram C above), and therefore read on the limitations as claimed. 
Regarding claims 9-11 and 17-19, Bardhan teaches the claimed invention substantially as claimed, as set forth above for claims 4 and 12, respectively. Bardhan further teaches the oblique bottom opening (222) forms an acute angle with the horizontal rim (2; see Diagram C), but Bardhan is silent with respect to the degree of the angle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the oblique bottom opening to be at least 30° (claims 9 and 17), at least 45° (claims 10 and 18), or between 30° and 60° (claims 11 and 19), in order to optimize the trajectory of the ball as it exits the bottom opening (Bardhan, pg. 3, fourth paragraph), since the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bardhan in view of Kotlarz.
Regarding claims 7 and 15, Bardhan teaches the claimed invention substantially as claimed, as set forth above for claims 6 and 14, respectively. Bardhan further teaches the net (22, Diagram C) has a shape conforming to a truncated cone, but Bardhan does not explicitly teach that the truncated cone is oblique. However, Kotlarz teaches a similar basketball goal assembly (10, Fig. 1) comprising a net (28) having a shape conforming to an oblique truncated cone (see Fig. 1). (As noted above, the term “oblique truncated cone” is interpreted in view of Applicant’s disclosure to include curved oblique truncated cone shapes.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bardhan by providing the net with an oblique truncated cone shape, as taught by Kotlarz, in order to aid in directing the ball back to a shooter (Kotlarz, col. 5, lines 59-62).
Response to Arguments
Applicant's arguments filed November 8, 2022, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the closed transitional phrase “consisting of” excludes a rubber sheet and a semi-rigid stick as in Bardhan or other additional components as in Kotlarz, the examiner notes that the phrase “consisting of” is used to different effect in each of the independent claims, which are discussed in turn below.
In claim 1, the phrase “consisting of” is used in the body of the claim to limit a material of the net, not the net itself or the assembly as a whole. Therefore, in the context of claim 1, the phrase “consisting of” does not exclude additional components of the assembly, including additional components that may be attached to the net, the rim, or the backboard. In Bardhan, the net (22, Diagrams A and C) itself consists of flexible fibers. The rubber sheet (3) is an additional component of the assembly that is attached to the net, and the semi-rigid stick (4) is an additional component of the assembly that is attached to the backboard. Neither of these elements are components of the net material. Therefore, the assembly of Bardhan anticipates the invention of claim 1, particularly in view of the open transitional phrase “comprising” used in the preamble. If there is any doubt regarding the examiner’s interpretation of claim 1 as being open to additional components attached to the net, then the examiner notes that it would have been obvious to one of ordinary skill in the art to omit the rubber sheet of Bardhan for the reasons discussed above in the alternate rejection under 35 USC 103 set forth above in response to Applicant’s amendment. In Kotlarz, the net (28, Fig. 1) itself also consists of flexible fibers. Applicant has not particularly pointed out what additional features of Kotlarz are considered to be excluded from claim 1. If Applicant is referring to the rails (30) and straps (50) of the return mechanism of Kotlarz, then the examiner notes that these components are additional features of the assembly which are attached to the rim and are clearly not components of the material of which the net is formed. As noted above, the open transitional phrase “comprising” is used in the preamble of claim 1; therefore, claim 1 does not exclude additional components of the assembly attached to the rim such as the rails and straps of Kotlarz.
In claim 4, the phrase “consisting of” is used in the preamble to limit the assembly itself to the recited features, as well as in the body of the claim to limit a material of the net. Therefore, in the context of claim 4, the assembly is understood to be limited to only those features explicitly recited in the claim and to exclude a rubber sheet attached to the net and a semi-rigid stick attached to the backboard as in Bardhan. However, the examiner notes that it would have been obvious to one of ordinary skill in the art to omit the rubber sheet and semi-rigid stick of Bardhan for the reasons set forth above in response to Applicant’s amendment.
In claim 12, the phrase “consists of” is used in the body of the claim at line 6 to limit the net, and the phrase “consisting of” is used in the body of the claim at line 12 to limit a material of the net. The phrases “consists of” and “consisting of” in the body of the claim do not limit the assembly as a whole to the recited components. Therefore, in the context of claim 12, the phrases “consists of” and “consisting of” do not exclude additional components of the assembly, including additional components that may be attached to the net, the rim, or the backboard. As noted above, the net (22) of Bardhan consists of flexible fibers. The rubber sheet (3) is an additional component of the assembly that is attached to the net, and the semi-rigid stick (4) is an additional component of the assembly that is attached to the backboard. Neither of these elements are components of the net itself or the net material. Therefore, the assembly of Bardhan anticipates the invention of claim 12, particularly in view of the open transitional phrase “comprising” used in the preamble. If there is any doubt regarding the examiner’s interpretation of claim 12 as being open to additional components attached to the net, then the examiner notes that it would also have been obvious to one of ordinary skill in the art to omit the rubber sheet of Bardhan for the reasons discussed above in the alternate rejection under 35 USC 103 set forth above in response to Applicant’s amendment.
In response to Applicant’s argument that Bardhan teaches away from a ball-directing net composed solely of netting, the examiner notes that the object of Bardhan’s invention is to impart a rotary or spinning movement and/or some forward push to the ball to assist in returning the ball toward the shooter (see Abstract). Bardhan explicitly teaches that this movement could be imparted either by the rubber sheet or “by various other devices, such as by making the net longer at the back” (pg. 1, Abstract, lines 1-8). As discussed above in response to Applicant’s amendment, this is understood to mean that any one of the three devices disclosed for imparting rotary motion to the ball (i.e., the rubber pad 3, the shape of the net 22 being longer in the back, or the semi-rigid stick 4) would be capable of functioning on its own to impart the desired rotary motion that aids in returning the ball to the shooter. For that reason, Bardhan does not teach away from forming the net solely of netting, but instead actually suggests the claimed solution when he states that the desired rotary movement can be imparted by making the netting longer in the back.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 16, 2022/